In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Orange County (Isseks, J.), dated January 29, 1986, which is in favor of the defendant and against him upon the defendant’s motion for judgment as a matter of law at the close of all the trial evidence.
Ordered that the judgment is affirmed, with costs.
The record reveals that the plaintiff failed to present any evidence that the defendant had actual or constructive notice of any dangerous condition on his roof which could have caused the plaintiff to slip and fall, or that the defendant or his employees had created any dangerous condition. Accordingly, the plaintiff failed to establish a prima facie case and the defendant was properly granted judgment as a matter of law (see, e.g., Gordon v American Museum of Natural History, 67 NY2d 836; Bogart v Woolworth Co., 24 NY2d 936; Katcher v Ideal Tennis, 65 AD2d 751; Dowling v Woolworth Co., 16 AD2d 672). Mollen, P. J., Thompson, Brown and Rubin, JJ., concur.